Title: From Benjamin Franklin to Schweighauser, 26 June 1781
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy, June 26. 1781
I received your Favour of the 16th. respecting Capt. Pickles. I should be happy if I could supply every American’s Wants to the Extent of their Wishes. But tho’ they feel their own Difficulties, they are insensible of mine, and imagining that I have a Mint of Money at command, they set no bounds to their Expences and Expectations. The Number of Such Applications to me is so great as to render it impossible for me to gratify them all to the Extent they require. I have already furnished Capt. Pickles with Ten Guineas, which I hoped he would have found sufficient; please to supply him with Five Guineas more, and acquaint him that absolutely I can go no farther. With great Esteem, I have the honour to be Sir,
M. Schweighauser.
